Citation Nr: 1411428	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for muscle spasm, left knee (claimed as left knee condition).

3.  Entitlement to service connection for degenerative spondylosis of the lumbar spine (claimed as low back condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971 and from August 2002 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2013, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.  The Veteran is currently receiving a total disability rating based on individual unemployability due to service-connected disabilities.  

The issues of entitlement to service connection for muscle sprain, left knee and service connection for degenerative spondylosis of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently manifest hypertension did not have its onset during his first period of active duty and was not manifest to a compensable degree by September 1972; it was initially diagnosed in the mid 1990s.  

2.  Clear and unmistakable evidence demonstrates that the Veteran's hypertension pre-existed his second period of active duty, which began in August 2002, and did not worsen beyond the natural progress of the disease during active service.

3.  The most probative evidence concludes that the Veteran's hypertension is not etiologically related to service or a service-connected disability.



CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active duty, is not proximately due to or the result of a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In August 2005 and October 2013 letters, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, by the October 2013 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

There was a timing deficiency in that the October 2013 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a supplemental statement of the case issued in November 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Board remanded the claim in September 2013 so that a VA opinion could be obtained.  The requested opinion was obtained in October 2013.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 111, 11132; 38 C.F.R. §§ 3.307, 3.309(a).  Hypertension means diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 CFR § 4.104, Note (1).  Further, as hypertension is recognized as chronic under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of secondary service connection, the record must show:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran does not contend, and the evidence does not show, that his hypertension began during his initial period of active duty, or that it was manifest to a compensable degree by September 1972.  Service treatment records show normal blood pressure readings at the time of his pre-induction and separation physicals for his first period of service.  The Veteran again had a normal blood pressure reading at the time of his enlistment physical for the Alabama National Guard in April 1989.  

There is clear and unmistakable evidence that the Veteran's hypertension existed prior to his second period of active duty.  In October 1993, he had a five day blood pressure check due to concerns of possible hypertension because of a blood pressure reading of 141/90.  The evidence of record indicates that he began treatment for hypertension around March 1995.  The Veteran contends that his hypertension was aggravated during his second period of active duty or alternatively, as proximately due to his service-connected  diabetes mellitus.

However, the Board also finds that there is clear and unmistakable evidence that the disability was not aggravated during the Veteran's second period of active military service.  As noted above, aggravation may not be conceded where a disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  In June 2002, the Veteran had a medical screening prior to his recall to active duty.  It was noted at that time that he was hypertensive, and that the disease was controlled by medication.  He was discharged in June 2004.  No specific treatment for hypertension was provided during his period of active duty.  Following his discharge from his second period of active duty service in June 2004, the Veteran underwent a VA examination in October 2005.  He was diagnosed at that time with hypertension, controlled with medication, and coronary artery disease.  Approximately eight months later, in June 2005, he had a heart attack, requiring placement of four stents.  (Service connection is currently in effect for heart disease).  VA treatment records show that the Veteran continues to be treated for hypertension that is controlled with medication.

In accordance with the Board's September 2013 remand, the Veteran was afforded a VA examination in October 2013.  The Veteran reported that he was first diagnosed with hypertension in 2003, which would have been during his second period of service, but as noted above, the evidence of record clearly and unmistakably shows that he had been treated for hypertension since 1995, prior to beginning his second period of service.  After reviewing the file, the examiner opined that it was less likely that the Veteran's pre-existing hypertension increased in severity during his active duty service from August 2002 to June 2004 or that it was aggravated due to his service-connected diabetes mellitus.  His rationale was that the Veteran's hypertension remains currently controlled, without any renal symptomatology or complications noted today or in the past.  There is no contrary medical opinion of record.

In assessing the evidence, the Board observes that the Veteran had hypertension, controlled by medication prior to, during, and after his second period of service.  The Veteran argues that his hypertension was worse during active duty, but the medical evidence of record, including service treatment records and VA treatment records, do not support this contention.  There is simply no medical reports in the file denoting a worsening of the Veteran's hypertension during his second period of active duty; the condition continued to be controlled with medication.  Moreover, a temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation; such requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341   (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292   (1991).  The Veteran also argues that the heart attack he suffered one year and nine days after his discharge from his second period of service supports his contention that his hypertension was aggravated in service.  However, the Board notes that there is no medical evidence of record that indicates that the Veteran's heart attack occurred as a result of his hypertension.  (And again, as noted above, the Veteran has already established service connection for heart disease).  
There is no other medical evidence of record, VA or private, which indicates that the Veteran's hypertension is related to his active military service.  In addition, although the record shows that the Veteran is service connected for diabetes mellitus, there is no medical evidence which tends to show that the currently demonstrated hypertension is caused or aggravated by a service-connected disability.  See October 2013 VA examination report.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's hypertension was initially diagnosed several years after the Veteran's discharge from his first period of service.  

The Veteran has expressed his belief that his pre-existing hypertension was aggravated during his second period of service.  The Veteran is competent to report the symptoms of his hypertension; however, as a layperson; he does not have the expertise to opine that the disability was aggravated in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

Given the preexisting disease and lack of in-service aggravation, entitlement to service connection for hypertension is not warranted.  Consequently, the benefit of the doubt doctrine is not for application, and the claim for entitlement to service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for hypertension is denied.



REMAND

The Veteran contends that his currently diagnosed left knee and low back disabilities developed during his active military service.  

Service treatment records show that the Veteran was treated on one occasion in service for left knee pain, and was treated conservatively with Motrin and returned to duty.  No further treatment for the left knee in service is noted, and no left knee disability was diagnosed at the time of the Veteran's discharge.  Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to the low back and no low back disability was diagnosed at the time of the Veteran's discharge.

The post-service medical evidence of record shows that the Veteran has current diagnoses of a left knee sprain and strain and degenerative spondylosis of the lumbar spine.

The Veteran was afforded a VA examination in response to his claims in October 2005.  However, the examiner did not provide an opinion regarding the etiology of the diagnosed left knee and low back disabilities.  In accordance with the Board's September 2013 remand, the Veteran was afforded another VA examination in October 2013.  The examiner opined that it is less likely than not that the Veteran's diagnosed left knee sprain/strain and lumbar spine degenerative spondylosis, or any other left knee or low back disorder, had its onset or is otherwise related to the Veteran's period of active service between August 2002 and June 2004.  His rationale was that there is no evidence in the claims file of any left knee or lumbar spine condition.

As the examiner himself diagnosed the Veteran with current left knee and lumbar spine disabilities, and therefore, there was obviously evidence of these disabilities in the "claims file," the Board will assume that his reference to the claims file was meant to refer to the Veteran's service treatment records.  As such, the Board finds that essentially, the examiner opined that, as there was no evidence of a left knee disability or low back disability in service, the Veteran's currently diagnosed left knee and low back disabilities were not related to service.  However, the Board's inquiry does not end there.  The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  The October 2013 examiner did not provide an opinion as to whether the left knee or low back disabilities identified after service were related to a disease or injury in service.  Therefore, the Board finds that with regard to the claims for a left knee and low back disability, the October 2013 examiner's opinion is inadequate for evaluation purposes.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's bilateral hearing loss is necessary.  38 U.S.C.A. § 5103A (d) (West 2002).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Lastly, the Board notes that neither the claims file nor Virtual VA contain any treatment records dated after November 2013.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any medical treatment for his left knee and/or low back since November 2013.  If he identifies any treatment, appropriate action should be undertaken to obtain copies of the records of such treatment.
2.  Following completion of the above, the examiner who conducted the October 2013 examination should review the claims folder again, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability is etiologically related, in whole or in part, to the Veteran's second period of active service from August 2002 to June 2004.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is etiologically related, in whole or in part, to the Veteran's second period of active service from August 2002 to June 2004.  

If the examiner who conducted the October 2013 examination is unavailable, the Veteran should be afforded a new examination in order to obtain the necessary opinions.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


